Citation Nr: 9917369	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-35 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected tendonitis/bursitis, 
right shoulder (major).

2.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected retrocalcaneus bursitis, 
right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from April 1974 to May 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which established service connection 
for tendonitis/bursitis, right shoulder (major) (right 
shoulder disability) and retrocalcaneus bursitis, right ankle 
(right ankle disability) and assigned noncompensable 
evaluations, effective June 1, 1994.  The veteran timely 
appealed these determinations to the Board.

During the course of this appeal, in January 1997, the RO 
increased the evaluations for the veteran's right shoulder 
and ankle disabilities to 10 percent, effective June 1, 1994.  
However, inasmuch as higher evaluations are available for 
both of these conditions, and the veteran is presumed to seek 
the maximum available benefit for a disability, the claims 
remain viable on appeal.  Id.; AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Furthermore, because the veteran has disagreed 
with the initial ratings assigned, the Board has 
recharacterized the issues as involving the propriety of the 
assignment of the initial evaluations.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

When this matter was previously before the Board in October 
1997, it was remanded for further development, which has been 
accomplished.  However, as the denial of these claims has 
been continued, the case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran is right hand dominant; therefore, his right 
shoulder is his major upper extremity.

3.  The veteran's the tendonitis/bursitis, right shoulder 
(major) is manifested by abduction and flexion limited by 
mild pain, and findings suggestive of some weakness and 
instability of the shoulder.  

4.  The veteran's retrocalcaneus bursitis, right ankle, is 
manifested by mildly pain motion and mild instability.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 20 percent evaluation for 
tendonitis/bursitis, right shoulder (major), since the grant 
of service connection for that condition, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5019, 5201, 5202, 5203 (1998).

2.  As the assignment of the initial 10 percent evaluation 
for retrocalcaneus bursitis, right ankle, since the grant of 
service connection, is proper, the criteria for a higher 
evaluation have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5019, 5271, 5284 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to increased ratings for his service-
connected right shoulder and right ankle disabilities are 
plausible and capable of substantiation and are therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
When a claimant submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  Id.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1 (1998); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Veterans 
Appeals (now known as the United States Court of Appeals for 
Veterans Claims) (Court) emphasized the distinction between a 
new claim for an increased evaluation of a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  In the former case, the 
Court held, the rule of Francisco, that the current level of 
disability is of primary importance when assessing an 
increased rating claim, applies.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of an initial rating, the 
Francisco rule does not apply; rather, the VA must assess the 
level of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim - a 
practice known as "staged rating."

In this case, the RO has issued a statement of the case and a 
supplemental statement of the case that do not explicitly 
reflect consideration of the propriety of the initial rating, 
or include discussion of whether "staged ratings" would be 
appropriate in the veteran's case.  However, the Board does 
not consider it necessary to remand this claim to the RO for 
issuance of a statement of the case on this issue.  This is 
because the claims file reflects consideration of additional 
evidence in light of the applicable rating criteria at 
various points during the appeal, resulting in the decisions 
to grant a 10 percent evaluation from the date of the claim.  
Thus, the RO effectively considered the appropriateness of 
its initial evaluation under the applicable rating criteria 
in conjunction with the submission of additional evidence at 
various times during the pendency of the appeal.  The Board 
considers this to be tantamount to a determination of whether 
"staged ratings" were appropriate; thus, the Board finds 
that a third remand of the case would not be productive, as 
it would not produce a markedly different analysis on the 
RO's part, or give rise to markedly different arguments on 
the veteran's part.

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

I.  Right shoulder

The veteran was seen for complaints of right shoulder 
problems on numerous occasions during service, including at 
separation.  In October 1994, the veteran was afforded a VA 
general medical examination.  During the examination, he 
complained of having right shoulder pain.  He stated that he 
treated the pain with over-the-counter topical analgesics 
such as Ben Gay, which he indicated provided some relief.  
The examination revealed that the veteran had full range of 
motion "with pain to forward flexion."  X-rays were 
negative, and the veteran was diagnosed as having arthralgia 
of the right shoulder.  

Based on this evidence, in a rating decision dated in 
December 1994, the RO established service connection for 
tendonitis/bursitis, right shoulder (major) (right shoulder 
disability), and assigned a noncompensable evaluation under 
Diagnostic Code 5019, effective June 1, 1994.

After expressing his disagreement with the initial 
noncompensable evaluation, in support of his claim for a 
higher evaluation, the veteran submitted VA outpatient 
treatment records, dated in February 1995.  Those records 
reflect that the veteran was seen on several occasions for 
complaints of right shoulder pain and that he was diagnosed 
as having right shoulder bursitis and impingement syndrome.

In November 1995, the veteran was afforded a VA orthopedic 
examination.  During the examination, the veteran again 
complained of having right shoulder pain.  In addition, he 
stated that he had had physical therapy to treat the 
disorder, but that it had instead worsened his pain.  The 
veteran also reported that he had had an "injection" in the 
right shoulder, but said that it had not relieved the pain.  
Further, the veteran, who is right-handed, described having a 
popping sensation in his right shoulder, and stated that he 
had great difficulty "with overhead and straight ahead 
activities in the right arm."  In addition, the veteran 
reported that he had declined to undergo surgery, which had 
been recommended at the Army hospital at Fort Knox, Kentucky.

The examination revealed that the flexion to 90 degrees, 
extension to 30 degrees, "internal rotation to T12," 
external rotation to 30 degrees and abduction to 130 degrees.  
X-rays were negative for any right shoulder fractures, but 
showed some mild acromioclavicular joint degeneration.  The 
diagnoses were rotator cuff tendinitis, bicep tendinitis of 
the right shoulder and mild acromioclavicular joint 
degeneration.

Outpatient treatment records from Ireland Army Hospital, 
dated from June 1994 to May 1995, reflect that the veteran 
was seen on numerous occasions for complaints of right 
shoulder problems.  They reflect that the disorder was 
treated with cortisone injections as well as nonsteroidal 
anti-imflammatory medications (NSAIDS).  He was diagnosed as 
having right shoulder bursitis and impingement syndrome.

Thereafter, in January 1997, the RO increased the evaluation 
of the veteran's right shoulder disability to 10 percent, 
effective June 1, 1994.  However, in written argument dated 
in September 1997, the veteran's representative cited DeLuca 
and argued that pursuant to 38 C.F.R. § 4.40 and 4.45, an 
increased rating was warranted.  He pointed out that the 
veteran had weakness and functional loss on motion, which he 
argued "should be portrayed in terms of additional range of 
motion loss due to pain on use or during flare-ups."

As noted in the introduction to this decision, in October 
1997, the Board remanded this matter to schedule the veteran 
for a VA orthopedic examination that took into consideration 
the Court's decision in DeLuca and the criteria listed in 
38 C.F.R. § 4.40 and 4.45.  In compliance with the Board's 
instructions, the veteran was examined in December 1997.  The 
examiner noted that the veteran had a history of long-
standing right shoulder pain that was "insidious in onset" 
during his period of active duty.  The veteran reported that 
the pain was "primarily with activity," and he specifically 
noted that it was particularly so with "overhead activity."  
Further, he said that pain limits his physical activities.  
In addition, he denied having any history of right shoulder 
trauma or feelings of instability.

The examination revealed that the veteran had lateral 
elevation of his right shoulder to 120 degrees with 
complaints of pain.  It also disclosed that he had external 
rotation to 90 degrees and internal rotation, with pain, to 
35 degrees.  In addition, the physician commented that the 
veteran had a positive impingement test and that the 
examination was positive for supraspinatus tendinitis.  There 
was no evidence of instability.  X-rays of the glenohumeral 
joint were negative, but they revealed evidence of 
subacromial spurring and subacromial sclerosis at the greater 
tuberosity.  The diagnosis was right shoulder bursitis.

Thereafter, in written argument dated in May 1998, the 
veteran's representative challenged the adequacy of the 
December 1997 VA examination on the ground that it did not 
comport with the Board's remand instructions.  Apparently in 
response, the RO afforded the veteran another VA examination 
in August 1998.  The veteran reiterated a history of having 
incurred a right shoulder disability during service and 
having treated it with physical therapy and Cortisone 
injections since that time.  He stated that the Cortisone 
injections afforded relief for that lasted for only several 
weeks followed by continuous right shoulder pain.  The 
veteran said that he especially had pain on activity, and 
particularly so if the activity required him to elevate any 
objects above his head.  Further, he reported that, at times, 
it has awakened him.  

The examination revealed that the veteran had no postural 
abnormalities and no atrophy of the musculature.  There was 
mild anterior tenderness around the edge of the acromion to 
palpation.  The veteran had "forward elevation to 135 
degrees, with increase of the pain, which was localized 
anteriorly."  In addition, the physician reported that the 
veteran had abduction to 95 degrees, "which also increased 
the pain."  The examination further disclosed that the 
veteran was able to internally rotate approximately 90 
degrees.  The physician said that the veteran had a positive 
impingement sign with forward elevation at 120 degrees and a 
positive Hawkins' test.  Further, he stated that the veteran 
had tendinitis of the tendon.  The veteran's cuff strength 
was full at 5/5, he had a negative sulcus sign and negative 
anterior apprehension.  The veteran exhibited only mild 
crepitus with passive range of motion.  There was no 
acromioclavicular joint tenderness.  X-rays revealed a small 
subacromial spur and a type two shaped acromion, but were 
otherwise normal.  The diagnosis was chronic impingement of 
the right shoulder.

In addition, in response to the questions posed by the Board 
in the October 1997 REMAND, the physician stated the veteran 
was able to forward flex to 135, but that doing so caused an 
increase in pain.  He added that the veteran did not display 
any weakened movement to resistance with strength testing of 
the deltoid, biceps and triceps performed with the arms at 
the side.  However, the physician reported that, with 
elevation of the arms to shoulder level, he was not able to 
resist a downward force applied to his right upper arm 
because of the pain that he had in the anterior shoulder on 
forward elevation.  In addition, the examiner indicated that 
the veteran had mild instability and only mildly painful 
motion.  He exhibited no excess fatigability or 
incoordination.  However, he acknowledged that the veteran 
reported that on flare-ups following activity that involves 
overhead lifting.  Finally, with respect to the Board's 
inquiry regarding arthritis, the examiner responded that he 
did not find degenerative changes in the glenohumeral joint, 
and stated that the veteran's limitation of motion was due to 
impingement of the anterior acromial spur.

As noted above, the veteran's right shoulder disability is 
currently rated as 10 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019, for bursitis, which is rated 
as degenerative arthritis under Diagnostic Code 5003.  
According to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code of the joint 
involved, with a 10 percent evaluation assigned for limited 
motion that is noncompensable under the appropriate 
diagnostic code.  Limitation of motion of the shoulder, in 
turn, is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5201.  
It should be noted that the record indicates that the veteran 
is right-hand dominant, and that his disability involves the 
right shoulder.  Accordingly, the Board concludes that this 
disability is more appropriately evaluated under the criteria 
for the "major" upper extremity, in this case the right 
shoulder and arm, under Diagnostic Code 5201.  In this 
regard, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).

Diagnostic Code 5201 provides that, to warrant the assignment 
of a 40 percent evaluation for a disability on the basis of 
limitation of motion of the major (right) arm, motion must be 
limited to 25 degrees from the side.  Assignment of a 30 
percent evaluation contemplates limitation of motion of the 
arm midway between the side and shoulder level.  In addition, 
if arm motion is limited to shoulder level, assignment of a 
20 percent disability evaluation is warranted.

The October 1994 VA examination report reflects that the 
veteran full range of right arm motion, although he exhibited 
pain on forward flexion.  There was no evidence of guarding, 
instability or dislocation.  Thereafter, when examined in 
November 1995, the veteran complained of having right 
shoulder pain.  The examiner reported that the veteran 
described having a "popping" sensation in his right 
shoulder, as well as great difficulty in physical activities 
in which he had to elevate his arms beyond shoulder level.  
The examination revealed that he had abduction to 130 degrees 
and flexion to 90 degrees.  The physician did not comment on 
the impact of the veteran's pain on the range of motion of 
his right arm.  

Subsequent to the Board's October 1997 REMAND, the veteran 
was examined in December 1997.  The examination report shows 
that the veteran had right shoulder abduction to 120 degrees 
with complaints of pain.  Significantly, the physician 
indicated that the veteran had a positive impingement test 
and that the examination was positive for supraspinous 
tendinitis.  Further, there was no evidence of instability.  
In addition, the May 1998 examination report reflects that 
the veteran complained of having right shoulder pain, 
especially on physical activity that required him to elevate 
objects above his head.  The physician indicated that the 
veteran had abduction to 95 degrees "which also increased 
the pain."  He also had forward flexion to 135 degrees, with 
pain.  However, he said that the veteran exhibited only 
mildly painful motion.  Further, the examiner stated that the 
veteran was not able to resist a downward force applied to 
his right arm because of pain, reflecting weakness due to 
pain.  He also noted that the veteran reported experiencing 
flare-ups following physical overhead lifting.  

As such, the Board finds that the right shoulder disability 
is manifested by some limitation of motion due to pain; 
"standard" ranges of motion on abduction and flexion are to 
180 degrees each.  See 38 C.F.R. § 4.71, Plate I.  While the 
objective medical evidence demonstrates that the veteran is 
able to raise his arm above shoulder level (90 degrees), 
movement on both abduction and forward flexion are 
accomplished with pain.  However, given that the veteran 
experiences pain on motion, and that the medical findings 
such that he also may experience some weakness and 
instability in the shoulder, the Board finds that the veteran 
likely experiences additional functional loss during flare-
ups beyond that which is objectively shown.  While the record 
does not clearly indicate the extent of such additional 
functional loss, the Board finds that, with resolution of all 
reasonable doubt in the veteran's favor, it is conceivable 
that the veteran's right shoulder disability results in 
overall functional loss comparable to motion limited to 
shoulder level.  As such, the criteria for a 20 percent 
evaluation under Diagnostic Code 5201 are met.   See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  
Such finding is consistent with the provisions of 38 C.F.R. 
§ 4.59, which specifically provides that actually painful 
motion due to unstable or malaligned joints due to healed 
injury is entitled to the minimum compensable evaluation for 
the joint, i.e., 20 percent under Diagnostic Code 5201.

However, the record presents no basis for assignment of more 
than a 20 percent evaluation under Diagnostic Code 5201 or 
any other potentially applicable diagnostic code, even when 
functional loss due to pain (and other factors) is 
considered.  The veteran's pain on motion has clinically been 
described as "mild" and the veteran has not presented any 
objective indication that he suffers from such debilitating 
pain, weakness, and/or instability to warrant a higher 
disability evaluation (for disability comparable to 
limitation of motion to between the side and shoulder level, 
which is required for the next higher evaluation) under 
Diagnostic Code 5201.  As regards the consideration of other 
diagnostic codes, the Board notes that the current 20 percent 
evaluation is the maximum assignable under Diagnostic Code 
5202 (for impairment of the humerus, such as recurrent 
dislocation of the scapulohumeral joint) and Diagnostic 5203 
(for impairment of the clavicle or scapula, such as 
dislocation, nonunion or malunion); thus, consideration of 
those codes is not beneficial to the veteran.  Furthermore, 
in the absence of evidence of, or of disability comparable 
to, ankylosis, evaluation under Diagnostic Code 5200, the 
only other potentially applicable diagnostic code that 
provides an evaluation in excess of 20 percent for minor 
shoulder disability, is not applicable. 

The Board notes that it has considered all medical evidence 
since the grant of service connection to arrive at the above 
determination.  Inasmuch as the 20 percent evaluation 
represents the greatest degree of impairment since the grant 
of service connection, consideration of "staged rating" is 
unnecessary.

II.  Right ankle

The service medical records show that the veteran was seen on 
several occasions for complaints of ankle problems and that 
he was diagnosed as having Achilles tendinitis and 
retrocalcaneal bursitis of the right ankle.  In October 1994, 
the veteran was afforded a VA general medical examination.  
During the examination, he complained of having right ankle 
problems "but point[ed] to his heel."  The veteran said 
that elevation and a foot massage "helped," but that 
"movement caused pain."  The examination revealed that the 
veteran had full range of right ankle motion.  In addition, 
the physician reported that the veteran was able to toe walk, 
heel walk and squat without difficulty.  X-rays were negative 
and the veteran was diagnosed as having "pain in the 
calcaneus."

Based on this evidence, in a rating decision dated in 
December 1994, the RO established service connection for 
retrocalcaneus bursitis, right ankle (right ankle 
disability), and assigned a noncompensable evaluation under 
Diagnostic Code 5019, effective June 1, 1994.

After expressing his disagreement with the initial 
noncompensable evaluation, in support of his claim for a 
higher evaluation, the veteran submitted VA outpatient 
treatment records, dated in February 1995.  Those records 
reflect that the veteran was seen on several occasions for 
complaints of right ankle and right heel problems.  The 
records show and that he had no right ankle swelling, 
erythema or instability.  However, they reveal that he was 
noted to have pain and tenderness in his right foot as well 
as over his Achilles tendon and posterior calcaneus.  The 
diagnoses were "heel pain" and exostosis right calcaneus."

As noted above, in November 1995, the veteran was afforded a 
VA orthopedic examination.  During the examination, the 
veteran provided a history of having had right ankle problems 
since twisting his right ankle during service.  He stated 
that, despite treating the disorder with ice, physical 
therapy and over-the-counter analgesics, as well as a "heel 
shoe wedge," he experienced persistent right ankle pain and 
swelling.  In addition, the veteran reported that he had had 
two procedures to treat his right fourth toe.

The examination revealed that the veteran had right ankle 
pronation to 10 degrees, supination to 20 degrees, plantar 
flexion to 45 degrees and dorsiflexion to 20 degrees.  X-rays 
showed a normal right ankle.  The only pertinent diagnosis 
was fixed deformity of the right fourth toe.

Outpatient treatment records from Ireland Army Hospital, 
dated from June 1994 to May 1995, show that the veteran was 
seen for complaints of right ankle, right foot and right heel 
pain.  Thereafter, in January 1997, the RO increased the 
evaluation of the veteran's right ankle disability to 10 
percent, effective June 1, 1994.  As discussed above, 
however, in written argument dated in September 1997, the 
veteran's representative cited DeLuca and 38 C.F.R. § 4.40 
and 4.45 and contended that a higher rating was warranted.

As noted above, the Board remanded this matter in October 
1997 to afford the veteran a VA orthopedic examination that 
took into consideration the Court's decision in DeLuca and 
the criteria listed in 38 C.F.R. § 4.40 and 4.45.  In 
compliance with the Board's instructions, the veteran was 
examined in December 1997.  During the examination, the 
veteran complained of having right ankle pain on motion.  He 
stated that, as a result, he limited his physical activities.  
The examination disclosed that the veteran's retrocalcaneal 
bursa and Achilles tendon were nontender.  The physician 
indicated that the veteran had full range of right ankle 
motion, including 10 degrees of dorsiflexion and 25 degrees 
of plantar flexion.  The examiner reported, however, that the 
veteran exhibited pain on subtalar motion with subtalar 
stress and slightly decreased motion of the subtalar joint.  
X-rays were negative, although the physician indicated that 
prior X-rays had revealed some slight narrowing of the 
subtalar joint on the right.  The impression of the examiner 
was subtalar pain that probably represented early 
degenerative changes of his subtalar joint.  In addition, he 
commented that the veteran had a nontender retrocalcaneal 
bursa, which he stated this diagnosis was not inconsistent 
with the findings on the physical examination.

As noted above, apparently in response to May 1998 written 
argument submitted by the veteran's representative, which 
challenged the adequacy of the December 1997 VA examination 
on the ground that it did not comport with the Board's remand 
instructions, the veteran was afforded another VA examination 
in August 1998.  During the examination, the veteran 
reiterated his history of having had chronic right ankle pain 
since sustaining an injury during service.  He complained 
that the disability caused him to have difficulty walking, 
especially on uneven ground.  The veteran also reported that 
he had continual pain, especially on the lateral portion of 
his ankle, near the distal fibula.

The examination revealed that the veteran had a mildly 
positive anterior drawer test, with some tenderness near the 
anterior portion of the distal fibula.  There was no 
swelling.  The veteran had active dorsiflexion to 25 degrees 
and plantar flexion to 45 degrees, with full strength of the 
gastrocnemius, tibialis anterior and extensor hallucis 
longus.  In addition, the examiner reported that the 
veteran's pulses were palpable and he had mild crepitus with 
passive range of motion.  X-rays showed "only mild 
impingement" at the distal fibular calcaneal recess.  The 
diagnosis was lateral impingement and mild lateral 
instability of the right ankle.  

In addition, in response to the Board's inquiries, the 
physician stated that the veteran's had only mildly painful 
right ankle motion and mild instability and that, during the 
examination, he did not exhibit excess fatigability or 
incoordination.  He added, however, that the veteran reported 
experiencing flare-ups subsequent to periods of prolonged 
standing.  The examiner also commented that he did not find 
that the veteran had degenerative changes in the glenohumeral 
joint or in the ankle joint.  He stated that the limitation 
of motion was due to impingement of the anterior acromial 
spur because it caused "noticeable discomfort" in the 
extremes of the ranges of motion.

In this case, the RO assigned the veteran a 10 percent 
evaluation for a right ankle condition pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5019, for bursitis, which, as noted 
above is rated as degenerative arthritis.  As such, it is 
evaluated based on of limitation of motion under the 
appropriate diagnostic code of the joint involved, with a 10 
percent evaluation assigned for limited motion that is 
noncompensable under the appropriate diagnostic code.  
Limitation of motion of the ankle, in turn, is rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5271.  Under this code, a 10 
percent evaluation for moderate limitation of motion and a 20 
percent evaluation for marked limitation.  

The medical evidence reflects that the primarily problems 
affecting the veteran's right foot is pain and instability.  
The veteran complains of, and has been seen for persistent 
pain, and the reports of VA medical evaluations have revealed 
mild pain on extreme motion and mild instability.  However, 
the actual range of the veteran's right ankle motion has 
fluctuated from only slightly limited to normal.  
"Standard" ranges of ankle dorsiflexion and plantar flexion 
are 20 and 45 degrees, respectively.  See 38 C.F.R. § 4.71, 
Plate I.  As noted above, normal dorsiflexion and plantar 
flexion was shown in November 1995 and August 1998, whereas 
dorsiflexion was limited to 10 degrees in October 1997.  No 
other significant objective findings have been noted.  Even 
considering that, as reflected above, the veteran's pain may 
sometimes result in some additional functional loss than that 
which would normally be shown objectively (see 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7), the Board is 
unable to conclude that, overall, the veteran's right ankle 
disability results in disability comparable to more than 
moderate limitation of right ankle motion.  Even though the 
veteran complains of persistent pain, few significant 
clinical findings and only pain on extreme movement has been 
objectively noted.  Such a disability picture does not more 
nearly approximate the marked limitation of motion warranted 
for the maximum 20 percent evaluation under Diagnostic Code 
5271.  

The Board also finds that more than the current 10 percent 
evaluation is not assignable under any other potentially 
applicable diagnostic code.  In addition to ankle pain, the 
veteran has complained of heel pain.  Even if his disability 
were evaluated, alternatively, under Diagnostic Code 5284 for 
residuals of foot injury, in the absence of more significant 
clinical findings, no more than a 10 percent evaluation, for 
moderate foot disability, would be assignable.  Moderately 
severe foot disability, the criteria for the assignment of 
the next higher 20 percent evaluation, simply is not shown.  
Furthermore, as there is no evidence that the right ankle 
disability has resulted in, or in disability comparable to, 
ankylosis (Diagnostic Codes 5270 and 5272) or malunion of the 
ankle (Diagnostic Code 5373) no other potentially applicable 
diagnostic code is appropriate for rating the veteran's 
disability on a schedular basis.  See generally, Schafrath, 1 
Vet. App. at 592.

Accordingly, the Board finds that the record presents no 
basis upon which to grant an increased evaluation for the 
veteran's right ankle disability under the relevant 
diagnostic codes, even when functional loss due to pain is 
considered.  In view of the conclusion that the veteran's 
disability resulting from his service-connected ankle 
disability is no more than moderate overall, the Board finds 
that the RO's assignment of a 10 percent evaluation for this 
condition is appropriate and that a higher rating is not 
warranted.  Inasmuch as the current 10 percent evaluation has 
been assigned effective the grant of service connection, and 
since such represents the greatest degree of disability shown 
since then, specific consideration of "staged rating" is 
unnecessary.


C.  Conclusion

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  Additionally, there is no showing that either 
the veteran's right shoulder or right ankle disabilities 
reflect so exceptional or so unusual a disability picture as 
to warrant the assignment of any higher evaluation (than 
assigned herein) on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  There is no showing the disabilities under 
consideration have resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) for any period since the grant of service 
connection.  Moreover, neither of the conditions is shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those noted above, the Board is not required to remand any of 
the increased rating claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 20 percent rating for 
tendonitis/bursitis, right shoulder (major), since the grant 
of service connection for the condition, is granted.

As the initial 10 percent rating assigned for retrocalcaneus 
bursitis, right ankle, is appropriate, a higher evaluation is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

